DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is a Final Office Action in response to Applicant’s response on 12/06/2021 to Examiner's Non-Final communication on 09/09/2021. 
Claims 1, 3-8, 10-15 and 17-23 have been examined in this Application. Claims 21-23 are newly entered. All other claims are canceled. 
The information disclosure statement (IDS) submitted on 12/05/2021 has been considered. 

Response to Arguments
Applicant's arguments filed 12/06/2021, page 9, regarding claim interpretation under 35 U.S.C. 112(f) have been fully considered and are persuasive. The claim interpretation is withdrawn. 
Applicant's arguments, pages 10-11, regarding claim rejections under 35 U.S.C. 112(a) have been fully considered; however, they are partially persuasive. 
The claims at issue, claims 3, 10 and 17, are still directed to signing a transaction to transfer the value of the asset. Because the claims depend from the independent claims which already recite “transfer the value of the asset to the blockchain,” the claims at issue are rejected because it is not known how such signing of a transaction is done when the value of the asset is already transferred. 
Amending the claims to recite, as an example, the following could potentially overcome the rejection:
Claim 1 further comprising, signing a transaction prior to transferring the value of the asset to the blockchain.
The rejection is maintained. 
	All other rejections are withdrawn. 
Applicant's arguments, page 12, regarding claim rejections under 35 U.S.C. 101 have been fully considered; however, they are not persuasive.

Applicant argues:
	“Without conceding the propriety of this rejection, Applicants amend the claims to address he Examiner's concern. The present invention is directed to a physical device that can used for transferring cryptocurrency without blockchain ledger by solely relying on a usage record of a private key of the computer device that indicates that the value of stored on the computer device is true. (see e.g., Specification, l1 38.) Thus, present invention is more than merely an abstract idea of "displaying a symbol to notify an individual that the currency they possess is trusted", as allegedly by the Examiner (Office Action, p. 11) Rather, the claimed invention recites specific features that provide a practical application.” Remarks page 12. 

	The Examiner respectfully disagrees. In light of the amendments, the claims, when analyzed as a whole, are determined to be directed to an abstract without significantly more. The claims, are directed to merely receiving data, displaying data, analyzing the data, displaying a trusted symbol and sending data. The claims do not include elements that amount to a practical application. 
	Applicant’s arguments directed to the physical device as being used for transferring cryptocurrency without blockchain ledger by solely relying on a usage record of a private key of the computer device that indicates that the value of stored on the computer device is true are not persuasive because the claims do not recite that the limitations are carried out “without blockchain ledger.” In fact the claims require receiving data from the blockchain / ledger in order to carry out the claim limitations. Without the blockchain / ledger, the claim limitations would not be possible to carry out. 
	Applicant’s attempt to recite the additional elements in the claims only results in the additional elements implementing the abstract idea / automating the abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to merely instructions to apply the exception using generic computer components. The claim limitations do not improve another technology or technical field, improve the functioning of a computer itself, apply the abstract idea with, or by use of, a particular machine (not a generic computer, not adding the words "apply it" or words equivalent to "apply the abstract idea", not mere instructions to implement an abstract idea on a computer, adding insignificant extra solution activity to the judicial exception, generally linking the user of the judicial exception to a particular technological environment or field of use), effects a transformation or reduction of a particular article to a different state or thing, or adds meaningful limitations that amount to more than generally linking the use of the abstract idea to a particular technological environment. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. 
The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. The dependent claims recite the following additional elements: “sign a transaction,” “generate a new key pair,” “assign a new key pair,” “generate a new key pair,” and “assign the private key a status.” However, these elements further describe the abstract idea and further help automate the abstract idea.  These elements are not sufficient to amount to significantly more than the judicial exception as discussed above.
The claims are not patent eligible. 
	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-8, 10-15 and 17-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Per claims 1, 8 and 15, the claims recite”
“connect to a blockchain storing an asset of a user of the computer device in a ledger of the blockchain…”
“acquire a value of the asset from the ledger;” and
“and transfer the value of the asset to the blockchain.”
Because the claims recite that the blockchain only stores the asset and a value is acquired from a ledger, wherein the blockchain and the ledger are distinct, it is not known how the device is able to transfer the value of the asset to the blockchain when the blockchain only stores the asset and not the value.
The specification does not provide any support for the sending of the value of the asset to the blockchain. In fact, contrary to the claims, Paragraph 0078 of the Specification recites at “block 462, the processor 104 may transfer the asset to the blockchain.”
The device never receives the value from the blockchain; therefore, the device cannot transfer the value to the blockchain. 

All dependent claims are rejected under the same rational and for mere dependence on the rejected claims. 

Per claims 3, 10, and 17, the claims recite “wherein, when the processor is configured to transfer the value of the asset to the blockchain, the processor is configured to sign a transaction to transfer the value of the asset with the private key.” 
The claims at issue depend from claims that recite “[transferring] the value of the asset to the blockchain.” Because the value of the asset is already transferred, it is not known how the processor can sign a transaction and then cause the transfer of the value of the asset to occur.
Amending the claims to recite, for instance, that the processor signs a transaction prior to the transferring of the value of the asset to the blockchain would overcome the rejection. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 21-23 recite “the private key.” There is insufficient antecedent basis for this limitation in the claim.
Claims 21-23 recite “assign the private key a status indicating that the private key as not been used based on the reset of the value.” It is not clear whether the “a status” a status that is different or the same as the “a status” recited in claims 1, 8, and 15 respectively. Although claims 21-23 do not directly depend from claims 1, 8 and 15, it is not clear to which “a status” the claims at issue are referring to. Because it is not clear whether the “a status” is the same status or different status, the claims are determined to be indefinite. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 21-23 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
The claims at issue are directed to “assign the private key a status indicating that the private key as not been used based on the reset of the value.”
The claims are dependent from claims 6, 13, and 16 respectively. Claims 6, 13, and 16 are directed to the processor being further configured to “receive a confirmation of the transfer of the partial value; and [[to]] reset the value of the asset on the computer device to a remaining value.” 
Claim 6 and all the claims from which it depends, claim 5 and claim 1,  are not directed to a private key associated with a reset of a value. The only recitation of a private key is in claim 1; however this private key cannot be the same as the private key claimed in claims 21-23 because the private key in claim 1 is NOT tied to a reset value but instead is associated with an entire value linked to a private key of a device that has never been used. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-8, 10-15 and 17-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claims 1, 3-8, 10-15 and 17-23 fall within at least one of the four categories of patent eligible subject matter (process, machine, manufacture, or composition of matter). 
Claims 1, 3-8, 10-15 and 17-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of transferring a value of an asset in response to analyzing data comprising at least the value of the asset without significantly more. 
The abstract idea is categorized under certain methods of organizing human activity. The claims capture fundamental economic principles or practices including mitigating risk. The mere receiving of the data/value, displaying the data, analyzing data, displaying a symbol, and transferring the value embody the basis of fundamental economic principles and practices. A highlight of fundamental economic principles is account balancing and account balance validation. A user cannot perform transactions without the user having sufficient funds to carry out transactions. Therefore, updating a record of user funds is a fundamental economic element in allowing the user to carry out a transaction. Furthermore, the use of security measures to inform a user that the funds are secured or legitimate captures the element of mitigating risk. Just as physical currency incorporates a multitude of security elements to allow a user to determine that the physical currency is legitimate, implementing a digital element to the digital currency to perform the same function does not result in the claims amounting to patent eligible subject matter. The claimed symbol that is displayed would only be displayed if the currency tied to the user has not been used; therefore, if the currency tied to the user was used, then the symbol would not be displayed. A user having in their possession a hundred dollar bill inherently means that the 100 dollars has not be used; therefore, the security features on a hundred dollar bill are thus displayed to the user because the user has the 100 dollar bill and is able to view the security symbols on the bill. 
Claim 8, in pertinent part, recites: 
A method, comprising  
 connecting… to a [entity] storing an asset of a user… in a [database]… at an address identified by a key pair;
acquiring… a value of the asset from the [database];
displaying… the value on a display… in response to a detection of a… button press event;
confirming… a status of a private key… has never been used;
displaying… a trusted symbol next to the value on the display… in response to the confirming; and
transferring… the value of the asset… 

The judicial exception is not integrated into a practical application. The claims recite the following additional elements: a “computer device,” “a button,” a “display screen,” “memory,” “instructions,” “processor,” “connect to a blockchain,” “ledger,” “non-transitory computer readable medium,” and “one or more instructions.” The additional elements are recited at a high level of generality, wherein the claims merely amount to an abstract idea that is implemented using generic computers, performing generic computer functions such as receiving data, displaying data, analyzing data, and sending data. The additional elements merely automate the abstract idea. Each of the additional elements / limitations are no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, the additional elements do not integrate the abstract idea into a practical application. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to merely instructions to apply the exception using generic computer components. The claim limitations do not improve another technology or technical field, improve the functioning of a computer itself, apply the abstract idea with, or by use of, a particular machine (not a generic computer, not adding the words "apply it" or words equivalent to "apply the abstract idea", not mere instructions to implement an abstract idea on a computer, adding insignificant extra solution activity to the judicial exception, generally linking the user of the judicial exception to a particular technological environment or field of use), effects a transformation or reduction of a particular article to a different state or thing, or adds meaningful limitations that amount to more than generally linking the use of the abstract idea to a particular technological environment. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. 
The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. The dependent claims recite the following additional elements: “sign a transaction,” “generate a new key pair,” “assign a new key pair,” “generate a new key pair,” and “assign the private key a status.” However, these elements further describe the abstract idea and further help automate the abstract idea.  These elements are not sufficient to amount to significantly more than the judicial exception as discussed above.
The claims are not patent eligible. 

References

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on for PTO-892. 

Australian Patent Application Publication 2018100482 to Andrade teaches a personal/client identification and verification process, pseudonymous system and transaction network for monitoring and restricting transactions of cryptography-based electronic money (CBEM) involving clients (414, 415). In one embodiment, there is a legal identity-linked credential authentication protocol for providing a practical solution for issues related to cryptocurrency theft, KYC and AML, while maintaining user privacy. In other embodiments, there are mechanisms including a processor (420) of a central approval server (401) and/or a smart contract (707) which monitors transactions for suspicious activity. A determination of AML risk and/or other risks of running afoul of financial crimes may be made, e.g., in response to a transaction, and the determination may be expressed as a risk score. In some embodiments, transactions may be held and/or reversed. In further embodiments, a client wallet (416, 417) within the transaction network may support multiple types of cryptocurrency (CBEM) and may detect transactions from or to wallets outside of the transaction network (714), and optionally provide an alert and/or the system may take other responsive action
Thus, it would be obvious to include an alert on the same display where the currency or digital currency value is displayed. The displaying of the currency value in conjunction with the symbol / alert does not result in any novelty. The form of alert used is not unique or generated using novel means.  

U.S. Patent Application Publication 2020/0005281 to Patel teaches a smart note that Patel refers to as a digital coin. The coin can be personalized and include attributes, design, color, shape or theme and programmed with rules. The digital coin is associated with a value that is tied to a cryptocurrency. As the instant claims are also directed to digital currency which utilizes blockchain technology to manage the transfer of the value of digital currency.  
	Patel teaches displaying a value indicator, wherein the value is indicative of the sum value the user has in response to the blockchain network determining and validating this value. The value can be sent as a total sum or can be sent in partial amounts. Just as a person holding $20 can either spend the entire $20 or spend the $20 in increments. The digital coin also utilizes multiple other options including authentication, and offers available to the user. 

U.S. Patent Application Publication 2018/0183587 to Won et al. is directed to a device that is in connection with a blockchain network. The device generates a public and private key (key pair), wherein the keys are used to tie the device to the digital wallet that operates on the blockchain. 

	A person of ordinary skill in the art would obviously combine the teachings of Patel in view of Won to teach the scope of what the Applicant seems to deem as their invention. 

	The claims contain a plurality of clarity issues, the claims are indefinite and unclear. The claims also contain multiple limitations which are not supported by the specification. The Examiner urges the Applicant to amend the claim to clarify the scope and to also review the cited references in light of the Applicant’s specification to determine how the Applicant’s specification discloses elements which are not recited in at least the cited references. Applicant is also encouraged to contact the Examiner to set up an interview to help expedite prosecution. 

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 of the instant Applicant is rejected on the ground of non-statutory double patenting as being unpatentable over claims 7 of co-pending Application 16/116965. Although claim 1 of the instant Application is not identical to claim 1 of the co-pending Application ‘965, they are not patentably distinct from each other because they are directed to the same scope of invention with co-pending Application ‘965 reciting “assign the private key a status indicating that the private key as not been used on the reset of the value” while the instant Application recites “display a trusted symbol… if the status of the private key indicates that the private key has never been used.” Also, the co-pending Application ‘965 recites “store the financial asset and a value of the financial asset” while the instant Application recites “acquiring a value of the asset from the ledger.” Thus it would have been obvious to one of ordinary skill in the art to interchange status with symbol to result in claim 1 of the instant Application. Also it would have been obvious to one of ordinary skill in the art to receive the value of the asset before storing the value of the asset. Receiving the value of the asset is inherent in order to store the value of the device because without receiving it, it would be impossible to store such value that is not in the possession of the entity storing it. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on for PTO-892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EL MEHDI OUSSIR whose telephone number is (571)270-0191.  The examiner can normally be reached on M-F 9AM - 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha W. Patel can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-1191.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Sincerely,

/EL MEHDI OUSSIR/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        12/17/2021